 

 

EXHIBIT 10(iii)(b.1)

 

EXXON MOBIL CORPORATION

 

SHORT TERM INCENTIVE PROGRAM

(as amended November 24, 2009)

         

I.  Purposes

 

The Short Term Incentive Program is intended to help reward, retain, and
motivate selected employees of the Corporation and its affiliates by recognizing
efforts and accomplishments which contribute materially to the success of the
Corporation's business interests.

 

II.  Definitions

 

In this Program, except where the context otherwise indicates, the following
definitions apply:

 

                (1)       "Administrative authority" means the Board, a
committee designated by the Board, the Chairman of the Board, or the Chairman's
delegates authorized to administer outstanding awards under this Program,
establish requirements and procedures for the operation of the Program, and to
exercise other powers assigned to the administrative authority under this
Program.

 

                (2)       "Affiliate" means a corporation, partnership, limited
liability company, or other entity in which the Corporation, directly or
indirectly, owns an equity interest and which the administrative authority
determines to be an affiliate for purposes of this Program (including for
purposes of determining whether a change of employment constitutes a
termination).

 

                (3)       "Award" means a bonus, bonus unit, or other award
under this Program.

 

                (4)       "Board" means the Board of Directors of the
Corporation.

 

                (5)       "Bonus" means a cash award specific in amount.

 

                (6)       "Bonus unit" means a potential cash award whose amount
is based upon specified measurement criteria.  The term bonus unit includes, but
is not limited to, earnings bonus units.

 

                (7)       "Compensation Committee" means the committee of the
Board so designated.

 

                (8)       "Corporation" means Exxon Mobil Corporation, a New
Jersey corporation, or its successors.

 

                (9)       "Designated beneficiary" means a person designated by
the grantee of an award pursuant to Section XIII to be entitled, on the death of
the grantee, to any remaining rights arising out of such award.

 

                (10)     "Detrimental activity" of a grantee means activity at
any time, during or after employment with the Corporation or an affiliate, that
is determined in individual cases by the administrative authority to be (a) a
material violation of applicable standards, policies, or procedures of the
Corporation or an affiliate; or (b) a material breach of legal or other duties
owed by the grantee to the Corporation or an affiliate; or (c) a material breach
of any contract between the grantee and the Corporation or an affiliate; or (d)
acceptance by grantee of duties to a third party under circumstances that create
a material conflict of interest, or the appearance of a material conflict of
interest, with respect to the grantee's retention of outstanding awards under
this Program.  Detrimental activity includes, without limitation, activity that
would be a basis for termination of employment for cause under applicable law in
the United States, or a comparable standard under applicable law of another
jurisdiction.  With respect to material conflict of interest or the appearance
of material conflict of interest, such conflict or appearance might occur when,
for example and without limitation, a grantee holding an outstanding award
becomes employed or otherwise engaged by an entity that regulates, deals with,
or competes with the Corporation or an affiliate.

1

 

--------------------------------------------------------------------------------

 

 

(11)       "Earnings bonus unit" or "EBU" means an award of the potential right
to receive from the Corporation at the settlement date specified in the award
instrument, or at any later payment dates so specified, an amount of cash, up to
the specified maximum settlement value, equal to the Corporation's cumulative
earnings per common share, as reflected in its quarterly earnings statements as
initially filed in its quarterly or annual reports with the U.S. Securities and
Exchange Commission, commencing with earnings for the first full quarter after
the date of grant through the last full quarter preceding the settlement date.

 

                (12)     "Employee" means an employee of the Corporation or an
affiliate, including a part-time employee or an employee on military, family, or
other approved temporary leave.

 

                (13)     "Exchange Act" means the Securities Exchange Act of
1934, as in effect from time to time.

 

                (14)     "Grantee" means a recipient of an award under this
Program.

 

                (15)     "Granting authority" means the Board or any appropriate
committee authorized to grant and amend awards under this Program and to
exercise other powers assigned to the granting authority.

 

                (16)     "Net Income Per Common Share (Basic)" means net income
per common share or earnings per share, as applicable.

 

                (17)     "Program" means this Short Term Incentive Program, as
amended from time to time.

 

                (18)     "Reporting person" means a person subject to the
reporting requirements of Section 16(a) of the Exchange Act.

 

                (19)     "Resign" means to terminate at the initiative of the
employee before standard retirement time.  Resignation includes, without
limitation, early retirement at the initiative of the employee.  The time or
date of a resignation for purposes of this Program is not necessarily the
employee's last day on the payroll.  See Section XI(2).

 

                (20)     "Section 16" means Section 16 of the Exchange Act,
together with the rules and interpretations thereunder, as in effect from time
to time.

 

                (21)     "Standard retirement time" means (a) for each US-dollar
payroll employee, the first day of the month immediately following the month in
which the employee attains age 65; and (b) for each other employee, the
comparable age in that employee's payroll country as determined by the
administrative authority with reference to local law, custom, and affiliate
policies regarding retirement.

 

                (22)     "Terminate" means cease to be an employee for any
reason, whether at the initiative of the employee, the employer, or otherwise. 
That reason could include, without limitation, resignation or retirement by the
employee; discharge of the employee by the employer, with or without cause;
death; transfer of employment to an entity that is a not an affiliate; or a
sale, divestiture, or other transaction as a result of which an employer ceases
to be an affiliate.  A change of employment from the Corporation or one
affiliate to another affiliate, or to the Corporation, is not a termination. 
The time or date of termination is not necessarily the employee's last day on
the payroll.  See Section XI(2).

 

                (23)     "Year" means calendar year.

 

III.  Administration

 

The Board is the ultimate administrative authority for this Program, with the
power to interpret and administer its provisions.  The Board may delegate its
authority to a committee which, except in the case of the Compensation
Committee, need not be a committee of the Board.  Subject to the authority of
the Board or an authorized committee, the Chairman and his delegates will serve
as the administrative authority for purposes of establishing requirements and
procedures for the operation of this Program; making final determinations and
interpretations with respect to outstanding awards; and exercising other powers
assigned to the administrative authority under this Program.

2

 

--------------------------------------------------------------------------------

 

 

IV.  No Equity-Security Awards

 

It is intended that this Program not be subject to the provisions of Section 16
and that awards granted hereunder not be considered equity securities of the
Corporation within the meaning of Section 16.  Accordingly, no award under this
Program will be payable in any equity security of the Corporation.  In the event
an award to a reporting person under this Program should be deemed to be an
equity security of the Corporation within the meaning of Section 16, such award
may, to the extent permitted by law and deemed advisable by the granting
authority, be amended so as not to constitute such an equity security, or may be
annulled.  Each award to a reporting person under this Program will be deemed
issued subject to the foregoing qualification.

 

V.  Annual Ceiling

 

In respect to each year under this Program, the Compensation Committee will,
pursuant to authority delegated by the Board, establish a ceiling on the
aggregate dollar amount that can be awarded under this Program.  With respect to
bonuses and bonus units granted in a particular year under this Program, the sum
of (1) the aggregate amount of bonuses, and (2) the aggregate maximum settlement
value of bonus units will not exceed such ceiling.  The Compensation Committee
may revise the ceiling from time to time as it deems appropriate.

 

VI.  Right to Grant Awards; Reserved Powers; Eligibility

 

                (1)       The Board is the ultimate granting authority for this
Program, with the power to select eligible persons for participation and to make
all decisions concerning the grant or amendment of awards.  The Board may
delegate this authority in whole or in part (a) in the case of reporting
persons, to the Compensation Committee; and (b) in the case of employees who are
not reporting persons, to a committee of two or more persons who may, but need
not, be directors of the Corporation.

 

                (2)       The granting authority has sole discretion to select
persons for awards under this Program, except that grants may be made only to
persons who at the time of grant are, or within the immediately preceding 12
months have been, employees of the Corporation or of an affiliate in which the
Corporation directly or indirectly holds a 50 percent or greater equity
interest.  No person is entitled to an award as a matter of right, and the grant
of an award under this Program does not entitle a grantee to any future or
additional awards.

 

                (3)       No award may be granted to a member of the
Compensation Committee.

 

VII.  Term

 

This Program will continue until terminated by the Board.

 

VIII.  Form of Bonus

 

A bonus may be granted either wholly in cash, wholly in bonus units, or partly
in each.

 

IX.  Settlement of Bonuses

 

Each grant will specify the time and method of settlement as determined by the
granting authority.  Each grant, any portion of which is in bonus units, will
specify as the regular time of settlement for that portion a settlement date,
which may be accelerated to an earlier time specified in the award instrument.

 

X.  Deferred and Installment Settlement; Interest Equivalents

 

                (1)       The granting authority may permit or require
settlement of any award under this Program to be deferred and to be made in one
or more installments upon such terms and conditions as the granting authority
may determine at the time the award is granted or by amendment of the award,
provided that settlement may not be made later than the tenth anniversary of the
grantee's date of termination.

3

 

--------------------------------------------------------------------------------

 

 

 

                (2)       An award that is to be settled in whole or in part in
cash on a deferred basis may provide for interest equivalents to be credited
with respect to the deferred cash payment or payments upon such terms and
conditions as the granting authority determines.  Interest equivalents may be
paid currently or may be added to the balance of the award amount and
compounded, as specified in the award instrument.  Compounded interest
equivalents will be paid in cash upon settlement or payment of the underlying
award and will expire or be forfeited or cancelled upon the same conditions as
the underlying award.  The granting authority may delegate to the administrative
authority the right to determine the rate or rates at which interest equivalents
will accrue.

 

                (3)       Credits of interest equivalents on outstanding awards
are not new grants with reference to the eligibility provisions of Section
VI(2).

 

                (4)       Credits of interest equivalents will not be included
in any computation to establish compliance with a ceiling established by the
Compensation Committee pursuant to Section V.

 

XI.  Termination; Detrimental Activity

 

                (1)       If a grantee terminates before standard retirement
time, other than by reason of death, all outstanding awards of the grantee under
this Program (including bonuses, bonus units, EBUs, and other awards not yet
paid or settled) will automatically expire and be forfeited as of the date of
termination except to the extent the administrative authority (which, in the
case of reporting persons, must be the Compensation Committee) determines
otherwise.

 

                (2)       For purposes of this Program, the administrative
authority may determine that the time or date an employee resigns or otherwise
terminates is the time or date the employee gives notice of resignation, accepts
employment with another employer, otherwise indicates an intent to resign, or is
discharged.  The time or date of termination for this purpose is not necessarily
the employee's last day on the payroll.

 

                (3)       If the administrative authority (which, in the case of
reporting persons, must be the Compensation Committee) determines that a grantee
has engaged in detrimental activity, whether or not the grantee is still an
employee, then the administrative authority may, effective as of the time of
such determination, cancel and cause to expire all or part of the grantee's
outstanding awards under this Program (including bonuses, bonus units, EBUs, and
other awards not yet paid or settled).

 

                (4)       If the administrative authority is advised or has
reason to believe that a grantee (a) may have engaged in detrimental activity;
or (b) may have accepted employment with another employer or otherwise indicated
an intent to resign, the authority may suspend the exercise, delivery, or
settlement of all or any specified portion of such grantee's outstanding awards
pending an investigation of the matter.

 

XII.  Material Negative Restatement

 

                (1)       If the Corporation's reported financial or operating
results become subject to a material negative restatement, the Compensation
Committee may require any current or former reporting person, as defined in
Section II(18), to pay to the Corporation an amount corresponding to each award
to that person under this Program, or portion of such award, that the
Compensation Committee determines would not have been granted or paid if the
Corporation's results as originally published had been equal to the
Corporation's results as subsequently restated, provided that (a) any
requirement or claim under this Section XII will apply only with respect to
grantees who were reporting persons at the time the applicable amounts were
awarded or paid; and (b) any requirement or claim under this Section XII must be
made, if at all, within five years after the date the amount claimed was
originally paid by the Corporation. 

 

                (2)       The obligations of reporting persons to make payments
under this Section XII are independent of any involvement by those reporting
persons in events that led to the restatement.  The provisions of this Section
XII are in addition to, not in lieu of, any remedies that the Corporation may
have against any persons whose misconduct caused or contributed to a need to
restate the Corporation's reported results.

4

 

--------------------------------------------------------------------------------

 

 

 

XIII.  Death; Beneficiary Designation

 

Any rights and obligations of a grantee under this Program in effect at that
grantee's death will apply to that grantee's designated beneficiary or, if there
is no designated beneficiary, to that grantee's estate representative or lawful
heirs, as demonstrated to the satisfaction of the administrative authority. 
Beneficiary designations must be made in writing and in accordance with such
requirements and procedures as the administrative authority may establish. 
Unless specified otherwise in the award instrument, if a grantee dies, the
administrative authority may accelerate or otherwise alter the settlement of
deferred awards to that grantee.

 

XIV.  Amendments to this Program and Outstanding Awards

 

                (1)       The Board may from time to time amend this Program. 
An amendment of this Program will, unless the amendment provides otherwise, be
immediately and automatically effective for all outstanding awards.

 

                (2)       Without amending this Program, the granting authority
may amend any one or more outstanding awards under this Program to incorporate
in those awards any terms that could be incorporated in a new award under this
Program.  An award as amended must satisfy any conditions or limitations
applicable to the particular type of award under the terms of this Program.

 

XV.  Withholding Taxes

 

The Corporation has the right, in its sole discretion, to deduct or withhold at
any time cash otherwise payable or deliverable in order to satisfy any required
withholding, social security, and similar taxes and contributions with respect
to awards under this Program.

 

XVI.  Non-US Awards

 

Subject to the limitations contained in this Program, the granting authority may
establish different terms and conditions for awards to persons who are residents
or nationals of countries other than the United States in order to accommodate
the local laws, tax policies, or customs of such countries.  The granting
authority may adopt one or more supplements or sub-plans under this Program to
implement those different terms and conditions.

 

XVII.  General Provisions

 

                (1)       An award under this Program is not transferable except
by will or the laws of descent and distribution, and is not subject to
attachment, execution, or levy of any kind.  The designation by a grantee of a
designated beneficiary is not a transfer for this purpose.

 

                (2)       A particular form of award may be granted to a grantee
either alone or in addition to other awards hereunder.  The provisions of
particular forms of award need not be the same for each grantee.

 

                (3)       An award may be granted for no consideration, for the
minimum consideration required by applicable law, or for such other
consideration as the granting authority may determine.

 

                (4)       An award may be evidenced in such manner as the
administrative authority determines, including by physical instrument, by
electronic communication, or by book entry.  In the event of any dispute or
discrepancy regarding the terms of an award, the records of the administrative
authority will be determinative.

 

                (5)       The grant of an award under this Program does not
constitute or imply a contract of employment and does not in any way limit or
restrict the ability of the employer to terminate the grantee's employment, with
or without cause, even if such termination results in the expiration,
cancellation, or forfeiture of outstanding awards.

 

                (6)       A grantee will have only a contractual right to the
amounts, if any, payable in settlement of an award under this Program, unsecured
by any assets of the Corporation or any other entity.

 

                (7)       This Program will be governed by the laws of the State
of New York and the United States of America, without regard to any conflict of
law rules.

 

5

 

--------------------------------------------------------------------------------

 